933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. GALLAGHER, Plaintiff-Appellant,v.Rex YEAGLEY, Sheriff, Defendant-Appellee.
No. 90-3798.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

1
Before KEITH and BOGGS, Circuit Judges, and BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Gallagher appeals the district court's judgment dismissing his private 42 U.S.C. Sec. 1983 civil rights action for failure to state a claim.  Gallagher claimed that the defendant sheriff arrested him on a bench warrant that was illegally issued by the judge without first giving Gallagher a hearing.  Gallagher requested damages.  The district court dismissed the action, deciding that there was no deprivation of Gallagher's constitutional rights.    See Baker v. McCollan, 443 U.S. 137, 145-46 (1979).


4
Gallagher raises the same argument on appeal.


5
Upon consideration, we affirm the district court's judgment, but for other reasons.    See Foster v. Kassulke, 898 F.2d 1144, 1146 (6th Cir.1990).  In his official capacity, the defendant sheriff is not a "person" subject to suit for monetary damages under 42 U.S.C. Sec. 1983.    See Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989).  Even pro se plaintiffs must specify that they are suing state officials in their individual capacity in order to avoid dismissal on this ground.    Wells v. Brown, 891 F.2d 591, 593-94 (6th Cir.1989).  Gallagher failed to properly name and adequately notify the defendant that he sought individual liability in damages;  thus this suit seeking damages was properly dismissed.


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation